Appeal from a judgment entered on the verdict of a jury rendered at a Trial Term, Supreme Court, Albany County. A jury verdict in this negligence action was returned for the defendant and the question presented on plaintiff’s appeal is whether this verdict is against the weight of credible evidence. To decide this question we must take the view of the proof most favorable to the verdict. Plaintiff’s car had been moving in a westerly direction in the Albany-Shaker Road. Behind him moving in the same direction was the defendant’s car. Plaintiff lived on the right side of the road and made a turn into his driveway. He testified that as he made the turn defendant rap. into the right side of his ear when it was almost entirely off the paved portion of the road and five to eight feet in the driveway. He also testified that .before he made the turn his directional signal was on. Defendant, however, testified he saw no directional signal, and that plaintiff’s car made a movement to the left as if it had been about to make a left turn; that defendant moved over to the right, and then plaintiff swung to his right into the driveway. Plaintiff conceded that he made a slight turn to the left before starting his right turn into the driveway, i.e., “ one foot or so to make a right turn ”, Defendant’s version wap this: “ I saw the taillights flash on so I knew he was going to do something, so I slowed up a little bit too, and then he swung out in the left-hand side of the road, looked as if he was going to make a left-hand turn which he didn’t have no directional lights on at all, so I slowed up and I eased over to the right, was kind of slowing up a little bit and then the last minute he swung across to go up in the driveway and, of course, I applied the brakes and I hit that shoulder and I slid it right into the middle of him between the front and back door.” If the jury accepted this version as their verdict indicates they did, it could bel found that plaintiff was negligent in the manner in which he made the right turn, and in this event a defendant’s verdict would be justified. Judgment unanimously affirmed, with costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.